Mr. Justice Scott delivered the opinion of the Court. The question in this case as to the plea of partial failure of consideration, has been settled in the case of Wheat v. Dotson, 7 Eng. Rep. The remaining question involves the construction of the third section of our statute of assignment, (Dig. p. 182, sec. 3.) And we think that this statute, in so far as it provides for the negotiability of commercial paper, was but in affirmance of the law merchant, nevertheless, that the section in question, when considered in connexion with the first and the other portions of the enactment, is sufficiently broad to embrace not only the additional instruments made negotiable, but also paper negotiable by the law merchant; and must therefore be considered as changing the rule as to defences against such paper when negotiated before maturity. The pleas of payment and set-off were therefore good; and finding no error in the record, the judgment must be affirmed.